DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-22 are pending.

Election
Applicant’s election of Invention I in the Reply filed 15 December 2021 is acknowledged.  The elected Invention encompasses claims 10-14.  Claims 15-22 are withdrawn from further consideration as being drawn to nonelected Invention(s).  Without any supposed errors in the restriction requirement distinctly and specifically pointed out, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement is deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10
It is unclear what constitutes a “low density”.  The distinguishing border between “low density” and non-low density is unclear and undefined.  The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimchy (US 2016/0324492).
Kimchy teaches an insoluble radioactive substance (comprising osmium) uniformly dispersed in a fixed low density radio-opaque cured matrix material.  For example, note paragraphs [0010], [0042], and [0059-0061].

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benega ("Development of radioactive sealed sources in epoxy matrix", Nov. 2013, ISBN: 978-85-99141-05-2).

Benega teaches the fabrication of a radioactive source by using an emulsifying agent for mixing an aqueous radioactive solution with an epoxy resin (of a very similar density).  For example, note the abstract and section 2.  The fabrication would result in an insoluble radioactive substance uniformly dispersed in a fixed low density radio-opaque cured matrix material.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maulard (US 2010/0294956). 
Maulard (cited via IDS) teaches a radioactive source containing radioactive nuclides dispersed in a self-curing polymer (which corresponds to a fixed low-density radio-opaque cured matrix material).  For example, note Figures 1-3 and description thereof.  Furthermore, paragraph [0061] indicates that the polymerization is made uniform, that is, uniformly dispersed.  

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coniglione (US 2004/0076579).
Coniglione (cited via IDS) teaches a radiation source (50), and therefore a radiation source composition.  The source comprises an insoluble (e.g., palladium is insoluble; claim 12) radioactive substance (52) uniformly dispersed (e.g., claim 1) in a fixed low density (e.g., implicit barium sulfate; claim 7) radio-opaque (e.g., claim 6) cured matrix material (51).  For example, note paragraphs [0103], [0105], [0109], and [0144].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maulard (US 2010/0294956) as applied to claim 10 above, and further in view of Engelbrecht (US 2013/0108525).
Engelbrecht (cited via IDS) shows [0004] that it is well known in the art to use osmium as a radiation source for diagnostic applications.  Modification of Maulard to have used osmium in place of cobalt as a radiation source for diagnostic applications, as suggested by Engelbrecht, would have been obvious to one of ordinary skill in the art. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coniglione (US 2004/0076579) as applied to claim 10 above, and further in view of Engelbrecht (US 2013/0108525).
Engelbrecht (cited via IDS) shows [0004] that it is well known in the art to use osmium as a radiation source in therapeutic applications.  Modification of Coniglione to have used osmium in place of palladium as a radiation source in therapeutic applications, as suggested by Engelbrecht, would have been obvious to one of ordinary skill in the art. 

Objection to the Title
The Title is objected to because it does not correspond to the elected invention (apparatus).  The following Title is suggested:  “Radiation Source Including Osmium".

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646